Citation Nr: 9904580	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-21 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic urinary 
tract infection.  

2. Entitlement to service connection for a skin disorder.  

3. Entitlement to service connection for chronic urticaria.  

4. Entitlement to service connection for varicose veins.  

5. Entitlement to service connection for hyperhidrosis of the 
feet.  

6. Entitlement to service connection for a deviated nasal 
septum.  

7. Entitlement to service connection for chronic mouth 
blisters.  

8. Entitlement to service connection for otitis media.  

9. Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of April and June 1996 rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1. A chronic urinary tract infection of service onset has not 
been demonstrated. 

2. A chronic skin disability of service onset has not been 
demonstrated. 

3. Chronic urticaria of service onset has not been 
demonstrated. 

4. Chronic varicose veins of service onset has not been 
demonstrated. 

5. Chronic hyperhidrosis of the feet of service onset has not 
been demonstrated. 

6. Mouth blisters of service onset has not been demonstrated. 

7. Chronic sinusitis of service onset has not been 
demonstrated.  

8. Chronic otitis media of service onset has not been 
demonstrated.  

9. There has been no establishment of an etiologic nexus 
between currently demonstrated deviated nasal septum and 
service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for chronic urinary tract 
infections.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a skin disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for chronic urticaria.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

4.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for hyperhidrosis of the 
feet.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

5.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for varicose veins.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

6.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for chronic mouth 
blisters.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

7.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for chronic sinusitis.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

8.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for chronic otitis media.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

9.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for deviated nasal septum.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

I. Skin Disorder, Urticaria,
 Hyperhidrosis of the Feet, Varicose Veins, and Mouth 
Blisters

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not presented such claims, her appeal 
must fail and there is no duty to assist her in the 
development of her claims because such additional development 
would be futile.  Id.

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The veteran is seeking service connection for the above 
referenced disabilities. However, where there is no 
demonstration of current disability, a well-grounded claim 
has not been submitted.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  As will be discussed, none of these disorders 
has been documented since the veteran's discharge from active 
duty.  Therefore, these claims are not plausible.  

Service medical records show that the veteran was treated for 
hyperhidrosis of the feet on several occasions early in her 
period of active duty.  She was also treated for other 
dermatologic conditions, including allergic dermatitis during 
service.  Blisters of the mouth were treated in the years 
prior to her discharge from service.  A medical examination 
conducted in connection with the veteran's retirement from 
service in June 1995, is negative for symptomatology 
referable to hyperhidrosis, urticaria, mouth blisters; or 
varicose veins.  

The veteran was afforded examinations, including several 
specialist examinations, by the VA in October 1995.  On 
evaluation of the skin, the veteran's history of "sensitive 
skin" was reported, but there were "absolutely no skin 
findings."  The impression was history of dermatitis, no 
lesions present today. 

An examination of the mouth and throat was conducted by VA in 
May 1996.  It was reported that the veteran had noted several 
lesions of the tongue in her last few years of service.  On 
examination, the oral cavity, pharynx, nasopharynx, 
hypopharynx, pyriform fossa, and larynx all appeared to be 
normal.  There were no discreet lesions or masses that could 
be noted.  It was believed by the examiner that the lesions 
probably represented a viral infection, but this could not be 
positively determined because none could be identified on 
examination.  

An alimentary appendage examination was also conducted by VA 
in May 1996.  At that time, the veteran reported that she had 
had small varicose veins for several years.  On examination, 
no varicose veins were identified although an impression of 
uncomplicated varicose veins was included at the end of the 
examination report.  

On VA examination in December 1997, it was noted that all of 
the veteran's voluminous medical records were available and 
reviewed by the examiner.  The veteran reported she had noted 
a rash on the flexor surfaces of the knees and elbows and 
occasionally over the abdomen.  The examiner indicated that 
no treatment was being administered at that time because she 
was not having any particular symptoms.  The pertinent 
diagnoses were history of eczema, with no evidence at this 
time; periodic urticarial and skin rashes, with no symptoms 
at present; history of hyperhidrosis of the feet, with no 
evidence at present; varicose veins, none present.  

A claim for service connection must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  There is no current diagnoses of a skin disorder, 
urticaria, hyperhidrosis of the feet, varicose veins or mouth 
blisters. At the present time, absent some documentation that 
she currently has these conditions, these claims are not 
plausible and must be denied. 

II. Chronic Urinary Tract Infection, 
Chronic Sinusitis and Chronic Otitis Media

Review of the service medical records shows that the veteran 
was treated for symptoms of sinusitis, otitis media and 
urinary tract infections on several occasions throughout her 
period of service.  While some X-rays studies of the sinuses 
were interpreted as normal, several others were consistent 
with sinusitis.  However, no diagnosis of chronic sinusitis, 
chronic otitis media or chronic urinary tract infections is 
shown in service.  On examination for retirement from service, 
there was no demonstration of chronic otitis media.  The 
examiner indicated that the veteran experienced recurrent 
sinusitis and frequent urinary tract infection.  

At the time of VA examination in October 1995, the veteran was 
evaluated for a possible chronic urinary tract disorder.  On 
that occasion, it was reported that she had had frequent 
urinary tract infections during service, beginning in 1981.  
These had dramatically decreased in number with the last being 
in the fall of 1994.  She had no history of urinary tract 
stones.  The assessment was history of recurrent cystitis, 
without history of pyelonephritis, with no symptoms to suggest 
active cystitis.  An ear, nose and throat examination 
performed in October 1995 showed a diagnosis of allergic 
rhinitis, with history of recurrent sinusitis.  Medication was 
recommended.  There were no symptoms of otitis media described 
on that examination.  

Outpatient treatment records from the veteran's private 
physician, dated from February 1996 to December 1996, show 
that she was treated for sinusitis that had progressed to 
otitis media and otitis externa in February and March 1996.  
The veteran was treated with Augmentin and improved.  

Outpatient treatment records received from a military 
hospital, dated in May 1996, show that the veteran was 
treated for dysuria and frequency of two days duration.  The 
assessment was urinary tract infection.  On follow-up 
evaluation one week later, the assessment was cystitis.  

An examination was conducted by VA in December 1997.  The 
examiner reviewed all of the veteran's medical records.  
Pertinent diagnoses were urinary tract infections, by 
history, with no present symptomatology; sinusitis, by 
history, with no symptoms at present, X-ray studies normal; 
and otitis media, history of repetitive episodes in the past, 
all treated without operative intervention, examination 
normal.

A well grounded claim may be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  The record regarding the claims for chronic 
sinusitis, otitis media, and urinary tract infection does not 
include medical evidence that any of these conditions are 
chronic in nature.  Therefore, the claim will only be 
rendered plausible if continuity of symptomatology is 
demonstrated.  The veteran has had repeated episodes of all 
three of these claimed disabilities.  She has had 
manifestations of each subsequent to service.  However, there 
is nothing in the record to indicate that these episodes are 
related to each other.  Rather, the Board finds that the 
record shows individual, repetitive episodes that do not form 
the a picture of continuous symptoms necessary to render the 
claim well-grounded.  The examiner who last evaluated the 
veteran, in December 1997, indicated as much in his 
examination report.  Under these circumstances, as neither a 
chronic disease or continuity of symptomatology has not been 
demonstrated, the claims for these disorders are not 
considered plausible and must be denied.  

III.  Deviated Nasal Septum

On examination by VA in December 1997, a mild deviated nasal 
septum was noted.  However, this disorder was not manifested 
during service and has not been related to service.  For her 
claim to be well grounded, the veteran would have to submit 
competent medical evidence of causality between incidents of 
service and the disability for which she is claiming service 
connection.  Grivois v. Brown, 6 Vet. App. 136 (1994).  While 
noted in December 1997, the examiner does not refer this 
disability to the veteran's period of service in any way.  
Absent a medical opinion of a nexus between the disability and 
service, the claim is not plausible and must be denied.  

Conclusion 

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claims, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete the application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make her claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claims for service connection for a skin disorder, 
urticaria, hyperhidrosis of the feet, varicose veins, mouth 
blisters, chronic urinary tract infection, chronic otitis 
media, chronic sinusitis, and deviated nasal septum are 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

